         Case 1:15-cr-00696-PKC Document 118
                                         116 Filed 01/18/21
                                                   01/08/21 Page 1 of 1

                          Adams & Commissiong LLP
                                 Attorneys at Law
65 BROADWAY SUITE 715                                                        MARTIN E. ADAMS
NEW YORK, NY 10006                                                   KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                            ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                         WWW.AMCMLAW.COM


                                                                          January 8, 2020

VIA E.C.F. AND ELECTRONIC MAIL

Hon. P. Kevin Castel            Application GRANTED.
United States District Judge
Southern District of New York   SO ORDERED.
500 Pearl Street                1/19/2021
New York, NY 10007

Re: United States v. Anthony Roman, 15 Cr. 696 (PKC) – Request to file redacted version
    of submission

Dear Judge Castel:

I write regarding permission to file a redacted version of Exhibit B of counsel’s reply
submission. The information consists of medical records for Anthony Roman, Sr., the
defendant’s father. These records were sent to counsel by Ms. Loida Ortiz, Anthony
Roman’s mother, in jpeg format, via electronic mail. As a result, the document contains
Ms. Ortiz’ email address, which I redacted prior to filing. Additionally, while most of
the records went unredacted, counsel thought it prudent to adhere to the ECF Privacy
Policy, by redacting the month and date of Anthony Roman, Sr.’s birthday. No other
information has been redacted. An unredacted version has been sent to Your Honor via
electronic mail.


Respectfully Submitted,



Karloff C. Commissiong, Esq.


cc: A.U.S.A. Dina McLeod (Via Electronic Mail)
